Filed 4/5/21 P. v. Belfield CA1/3
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                DIVISION THREE


 THE PEOPLE,
      Plaintiff and
 Respondent,                                                  A161034

 v.                                                           (Contra Costa County
 TONY BELFIELD,                                               Super. Ct. No. 51505346)
      Defendant and
 Appellant.



         Tony Belfield appeals the denial of his petition for resentencing under
Penal Code section 1170.95 and Senate Bill 1437 (Stats. 2018, ch. 1015, §4
(SB 1437)). His court-appointed counsel has filed a brief seeking our
independent review of the record pursuant to People v. Wende (1979) 25
Cal.3d 436 to determine whether there are any arguable issues on appeal.
We have reviewed the record and conclude there are no issues requiring
further review. We affirm.
         On November 27, 2019, Belfield filed a petition for resentencing under
SB 1437 and Penal Code section 1170.95, seeking to set aside his conviction
for second degree murder. On the form petition, he alleged by checking the
box for paragraph 2(a) that “[a]t trial I was convicted of 1st or 2nd degree


                                                               1
murder pursuant to the felony murder rule or the natural and probable
consequences doctrine.”
       Paragraph 5 of the form petition provides several boxes for the
petitioner to allege, if applicable, that he or she was convicted of first degree
felony murder and could no longer be convicted because of the changes to
Penal Code section 189 effective 2019 because (1) the petitioner was not the
actual killer; (2) the petitioner did not act with intent to kill; (3) the
petitioner was not a major participant or did not act with reckless
indifference to human life; and (4) the victim was not, or the petitioner did
not know the victim to be, a peace officer in the performance of his or her
duties. Belfield did not check any of those boxes.
      Paragraph 6 of the form petition allows a petitioner to allege he or she
was convicted of second degree murder under the natural and probable
consequences doctrine or the second degree felony murder doctrine and could
not now be convicted of murder because of the 2019 changes to Penal Code
section 188. Belfield left that box unchecked as well.
       In opposition to the petition, the prosecutor argued Belfield was
ineligible for relief under SB 1437 because he was the actual killer and acted
with express or implied malice. The prosecutor asked the court to take
judicial notice of Belfield’s record of conviction.
       Belfield responded that his petition established a prima facie case for
relief entitling him to an evidentiary hearing. He objected to the prosecutor’s
request for judicial notice of and references to the underlying record, arguing
it could not be considered in assessing whether he made a prima facie
showing of eligibility for relief.




                                          2
      The court took judicial notice of the record of conviction and our two
unpublished opinions in his case.1 It found the petition was facially deficient;
that Belfield failed as a matter of law to show he was convicted of felony
murder or murder under a natural and probable consequences theory; and
that, as the actual killer, he failed to make a prima facie showing he could no
longer be convicted of first or second degree murder due to the changes to
sections 188 and 189. The court therefore denied the petition.
                                  DISCUSSION
      Belfield’s counsel has represented that he advised Belfield of his right
to file a Wende brief and to submit supplemental written argument on his
own behalf. Belfield has also been advised of his right to request that counsel
be relieved. He has not done so. Our review of the record reveals no issue
that warrants further briefing.
                                  DISPOSITION
      The order of the trial court is affirmed.




      1In People v. Belfield (Nov. 29, 2018, A149964) [non-pub. opinion], we
affirmed his conviction for second degree murder. In People v. Belfield (June
19, 2020, A158180) [non-pub. opinion], we remanded for resentencing
pursuant to amendments to Penal Code section 667, subdivision (a).
                                        3
                                            _________________________
                                            Wiseman, J.*


WE CONCUR:


_________________________
Petrou, Acting P.J.


_________________________
Jackson, J.




      *Retired Associate Justice of the Court of Appeal, Fifth Appellate
District, assigned by the Chief Justice pursuant to article VI, section 6 of the
California Constitution.

                                        4